DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the following communication: an application filed on 10/30/2020.
Claims 1-15 are currently pending.    

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/30/2020 is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. Accordingly, the information disclosure statement is being considered by the examiner. 

 Allowable Subject Matter
Claims 3-8 and 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. (US 2019/0033771, hereinafter Sakai) in view of Delaney et al. (US 6722754, hereinafter Delaney).

	Regarding claim 1, Sakai teaches: An image forming apparatus (fig. 1, image forming apparatus 1), comprising: 
a print engine to be used to perform an image forming job ([0032], The printer engine 2 has four imaging stations 10y, 10m, 10c, and 10k arranged in the horizontal direction);  
a motor to start the print engine ([0043-0045], In the description below, the main motor 3a and/or the fixing motor 3b will be sometimes referred to as the "motor 3" without being distinguished from each other) and 
a driving circuit (fig. 5, motor drive 26) to supply a power to the motor and to include a sensor to sense a size of current of the power supplied to the motor during an operation to perform the image forming job ([0066], In FIG. 6, the vector controller 25 generates control signals U+, U-, V+, V-, W+, and W- to be supplied to the motor drive 26, in accordance with values detected by a current detector 27.).

Sakai does not explicitly teach: a processor to detect an occurrence of jam based on a size of current sensed by the sensor in a first time interval among first time intervals while the motor is driven to perform the operation and a size of current sensed by the sensor in a second time interval, among second time intervals, after a determined time from the first time interval to perform the operation.

	However, Delaney teaches: a processor to detect an occurrence of jam based on a size of current sensed by the sensor in a first time interval among first time intervals while the motor is driven to perform the operation and a size of current sensed by the sensor in a second time interval, among second time intervals, after a determined time from the first time interval to perform the operation (Col. 6, lines 35-65, Referring now to FIGS. 5a and 5b, there are shown oscillographic traces of phase A motor current, phase B motor current and the sense voltage for both a normal operating condition and a 


The motivation for the combination is that Sakai and Delaney are in the same field of endeavor, mainly information processing apparatus.    

Therefore, the Applicant's claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sakai to a include a processor to detect an occurrence of jam based on a size of current sensed by the sensor in a first time interval among first time intervals while the motor is driven to perform the operation and a size of current sensed by the sensor in a second time interval, among second time intervals, after a determined time from the first time interval to perform the operation as taught by Delaney. The motivation/suggestion would have been to further enhance/improve the forming processing apparatus since doing so would allow for the detection of paper jam occurrence without the needs for optical sensors therefore reducing the cost of manufacturing the image forming apparatus. 

Regarding claim 2, Sakai and Delaney teach: The image forming apparatus as claimed in claim 1, wherein the processor detects the occurrence of j am based on the size of current sensed in the first 



Claim 9 is rejected for reasons similar to claim 1 above.
Claim 10 is rejected for reasons similar to claim 2 above.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW H LAM whose telephone number is (571)270-7969 and fax number is 571-270-8969.  The examiner can normally be reached on 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-744040.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ANDREW H LAM/
Primary Examiner, Art Unit 2675